EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tingting Liu on November 15, 2021.

The application has been amended as follows: 
In the claims,
1. A pressure regulating device, cooperating with a semiconductor production system to regulate a pressure in a pipe of a semiconductor production apparatus of the semiconductor production system, wherein the semiconductor production system comprises a liquid supply source, which is connected with the pipe to supply a liquid to the semiconductor production apparatus, and wherein the pressure regulating device comprises: 
a suction pump[[,]] configured to be disposed in a downstream of the semiconductor production apparatus, for connecting with the pipe[[,]] and sucking 
a pressure sensor[[,]] configured to be disposed between the semiconductor production apparatus and the suction pump, [[and]] for detecting a pressure value of the pipe between the semiconductor production apparatus and the suction pump; 
a storage unit, storing the pressure value detected by the pressure sensor; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches nor fairly suggests the invention recited in independent claims 1 and 9, namely a pressure regulating device and a semiconductor production system incorporating the pressure regulating device, wherein the pressure regulating device including a suction pump for sucking liquid from inside a pipe in the semiconductor production system to regulate the pressure therein, coupled with a pressure sensor, storage unit, and control unit for carrying out the pressure regulation.
Chapman, US 6,568,426, is deemed to be the closest related prior art, but fails to teach the suction pump as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746